DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 is being considered by the examiner.

Claim Objections
Claims 16 & 18 are objected to because of the following informalities:  
As to claims 16 & 18, the claims recite “a first region” and “a second region”, which appears to be a typographical error.   Examiner suggest changing “a first region” to “the first region” & “a second region” to “the second region”, to maintain antecedent basis with “a first region” & “a second region” recited in claim 7, of which claims 16 & 18 depend from. 
As to claim 18, the claim recites “at least part of transistors in the first control unit and/or at least part of transistors in the second control unit are located in a second region of the active GOA unit”, which appears to be a typographical error.   This limitation of claim 18 appears to contradict claim 16 of which claim 18 depends from.  In claim 16, the claim recites that “at least part of transistors in the input sub-circuit and/or at least part of transistors in the pull-down sub-circuit are located in a second region of the active GOA unit” & “and remaining transistors in the active GOA unit are located in a first region of the active GOA unit”.  Thus, the first control unit and or at  least part of transistors in the second control unit would be in the first region.

	For purposes of examination, the Examiner will be interpreting “at least part of transistors in the first control unit and/or at least part of transistors in the second control unit are located in a second region of the active GOA unit” as “at least part of transistors in the first control unit and/or at least part of transistors in the second control unit are located in a first region of the active GOA unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, & 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 20200126470).
	As to claim 1, Gao discloses an array substrate (display panel 100) [fig. 2 & para. 5 & 33] having a display area (display region 101) [fig. 2 & para. 33] and a peripheral area (peripheral region 102) [fig. 2 & para. 33] located outside the display area, the display area including two first sides that are substantially parallel to each other and arc sides [figs. 18 & para. 96-97 & 32], at least one end of each first side being connected to an arc side in the arc sides [figs. 2-3 & 18 & para. 35 & 96-97]; 
the array substrate [figs. 2-3] comprising:
 a plurality of sub-pixels disposed in the display area [fig. 2 & para. 33]; and
 at least one gate driving circuit (gate driving circuit comprising plurality of gate driving units s & plurality of virtual driving units d) [figs. 2-3 & para. 34-35] disposed in the peripheral area [figs. 2-3], wherein each gate driving circuit includes a plurality of gate driver on array (GOA) units [figs. 2-3 & para. 
the plurality of GOA units include at least one active GOA unit (gate driving unit s) [figs. 2-3 & para. 34-35] and at least one dummy GOA unit (virtual driving unit d) [figs. 2-3 & para. 34-35]; 
each active GOA unit is configured to provide a driving signal (output terminal qout of gate driving unit s provides signal to gate line) [figs. 2-3 & para. 34] to at least one sub-pixel [para. 33], and 
the at least one dummy GOA unit is a GOA unit other than the at least one active GOA unit in the plurality of GOA units [figs. 2-3 & para. 34-35]; and 
a distance between two adjacent GOA units in the plurality of GOA units is approximately the same as a distance between two adjacent active GOA units in the plurality of active GOA units [figs. 2-3 & para. 68].
As to claim 2, Gao discloses the array substrate according to claim 1, wherein the at least one active GOA unit in the plurality of GAO units includes at least two active GOA units [figs. 2-3 & para. 34-35], and at least one dummy GOA unit is provided between two adjacent active GOA units in the plurality of GOA units [figs. 2-3 & para. 34-35].
As to claim 3, Gao discloses the array substrate according to claim 1, wherein any one active GOA unit of the plurality of GOA units is closer to the plurality of active GOA units than the at least one dummy GOA unit (gate driving unit s in non-rounded potion of display panel 100) [figs. 2-3 & 18 & para. 35 & 96-97].
As to claim 4, Gao discloses the array substrate according to claim 1, wherein the active GOA unit includes a plurality of transistors (gate driving unit s with plurality of transistors) [fig. 5]; 
at least one dummy GOA unit includes a plurality of transistors (virtual driving unit d with plurality of transistors) [figs. 7 & 8]; and 
a number of transistors in each of at least one dummy GOA unit is less than a number of transistors in the active GOA unit [figs. 5, 7, & 8 & para. 69, 79, 80, & 89].
As to claim 6, Gao discloses the array substrate according to claim 1, wherein each active GOA unit includes a plurality of transistors coupled through a plurality of signal transmission paths (gate driving unit s with plurality of transistors) [figs. 5, 9-10, 12-14]; 

in at least one dummy GOA unit, at least one of a plurality of signal transmission paths coupled to the plurality of transistors is disconnected (virtual driving unit d is isolated & not connected to gate line) [figs. 9, 10, & 12-14 & para. 35-37].
As to claim 7, Gao discloses the array substrate according to claim 6, wherein a region occupied by each GOA unit includes a first region (gate driving unit s with first region defined by an area other than the second region, see below second region) [figs. 5 & 13-14] and a second region (gate driving unit s with second region defined by a upper right corner quadrant that is above second power line v2 & to the right of an imaginary middle line of gate driving unit) [figs. 5 & 13-14];
the GOA unit includes at least one transistor disposed in a first region (note transistors in first region of gate driving unit s) [figs. 5 & 13-14] and at least one transistor disposed in a second region (note transistors in second region of gate driving unit s) [figs. 5 & 13-14];
in at least one dummy GOA unit, at least one of signal transmission paths coupled to at least one transistor located in the second region is disconnected (virtual driving unit d is isolated & not connected) [figs. 9, 10, & 12-13 & para. 35-37]; and 
the second region of the dummy GOA unit is located in a half, proximate to an outer edge of the peripheral area [figs. 2-3 & 13-14], of a region occupied by the dummy GOA unit [figs. 2-3 & 13-14].
As to claim 8, Gao discloses the array substrate according to claim 7, wherein the second region of the dummy GOA unit is closer to the outer edge of the peripheral area than the first region of the dummy GOA unit (virtual driving unit d with second region defined by a upper right corner quadrant that is above second power line v2 & to the right of an imaginary middle line of gate driving unit, would be close to outer edge of peripheral region 102) [figs. 2-3 & 13-14].
As to claim 9, Gao discloses the array substrate according to claim 4, wherein the active GOA unit includes an input sub-circuit (fifth gate driving transistor q5) [fig. 5], a pull-down sub-circuit (fourth gate driving transistor q4) [fig. 5], a pull-up control sub-circuit (seventh gate driving transistor q7 & eighth 
the input sub-circuit (fifth gate driving transistor q5) [fig. 5] is connected to a signal input terminal (gate signal input terminal Qin) [fig. 5], a first node (a first node between fifth gate driving transistor q5, seventh gate driving transistor q7, & third gate driving transistor q3) [fig. 5], and a second clock signal terminal (second clock signal input terminal ckq2) [fig. 5]; 
the input sub-circuit is configured to output a voltage of the signal input terminal to the first node under control of a voltage of the second clock signal terminal [fig. 5]; 
the pull-down sub-circuit (fourth gate driving transistor q4) [fig. 5] is connected to a first voltage terminal (second power signal input terminal vq2) [fig. 5], a second node (a second node between fourth gate driving transistor q4, gate of eighth gate driving transistor q8, & gate of second gate driving transistor q2) [fig. 5], and the second clock signal terminal (second clock signal input terminal ckq2) [fig. 5]; 
the pull-down sub-circuit is configured to output a voltage of the first voltage terminal to the second node under control of the voltage of the second clock signal terminal [fig. 5]; 
the pull-up control sub-circuit (seventh gate driving transistor q7 & eighth gate driving transistor q8) [fig. 5] is connected to a first clock signal terminal (first clock signal input terminal CKQ1) [fig. 5], the first node (the first node between fifth gate driving transistor q5, seventh gate driving transistor q7, & third gate driving transistor q3) [fig. 5], the second node (the second node between fourth gate driving transistor q4, gate of eighth gate driving transistor q8, & gate of second gate driving transistor q2) [fig. 5], and a second voltage terminal (first power signal input terminal vq1) [fig. 5]; 
the pull-up control sub-circuit is configured to output a voltage of the second voltage terminal to the first node under control of voltages of the first clock signal terminal and the second node [fig. 5]; 
the pull-up sub-circuit (second gate driving transistor q2) [fig. 5] is connected to the second node (the second node between fourth gate driving transistor q4, gate of eighth gate driving transistor q8, & gate of second gate driving transistor q2) [fig. 5], the second voltage terminal (first power signal input terminal vq1) [fig. 5], and a signal output terminal (output terminal qout) [fig. 5]; 

the output control sub-circuit (third gate driving transistor q3) [fig. 5] is connected to the first node (the first node between fifth gate driving transistor q5, seventh gate driving transistor q7, & third gate driving transistor q3) [fig. 5], the first voltage terminal second power signal input terminal vq2) [fig. 5], and the output sub-circuit (first gate driving transistor q1) [fig. 5]; 
the output control sub-circuit is configured to control an on-off between the output sub-circuit and the first node through the voltage of the first voltage terminal [fig. 5]; 
the output sub-circuit (first gate driving transistor q1) [fig. 5] is connected to the first clock signal terminal (first clock signal input terminal CKQ1) [fig. 5] and the signal output terminal (output terminal qout) [fig. 5]; 
the output sub-circuit is configured to output a voltage of the first clock signal terminal to the signal output terminal under control of a voltage of the first node when the output control sub-circuit is turned on [fig. 5].
As to claim 10, Gao discloses the array substrate according to claim 9, wherein a region occupied by each GOA unit includes a first region (gate driving unit s with first region defined by an area other than the second region, see below second region) [figs. 5 & 16] and a second region (gate driving unit s with second region defined by a upper right corner quadrant that is above second power line v2 & to the right of an imaginary middle line of gate driving unit) [figs. 5 & 16], in the active GOA unit, at least part of transistors in the input sub-circuit and/or at least part of transistors in the pull-down sub-circuit are located in a second region of the active GOA unit (the second region defined by a upper right corner quadrant that is above second power line v2 & to the right of an imaginary middle line of gate driving unit, with fifth gate driving transistor q5 [input sub-circuit] & fourth gate driving transistor q4 [pull-down sub-circuit]) [figs. 2-3 & 16], and remaining transistors in the active GOA unit are located in a first region of the active GOA unit (first region corresponding to remaining area of gate driving unit where remaining gate driving transistors reside) [figs. 2-3 & 16];
each dummy GOA unit in at least one dummy GOA unit includes transistors corresponding to the remaining transistors in a first region of the dummy GOA unit, and does not include at least one transistor 
As to claim 13, Gao discloses a display panel, comprising the array substrate according to claim 1 [figs. 2-3 & 18 & abstract & para. 96-98].
As to claim 14, Gao discloses a display device, comprising the display panel according to claim 13 [figs. 2-3 & 18 & abstract & para. 96-98].
As to claim 15, Gao discloses the array substrate according to claim 7, wherein the active GOA unit includes an input sub-circuit (fifth gate driving transistor q5) [fig. 5], a pull-down sub-circuit (fourth gate driving transistor q4) [fig. 5], a pull-up control sub-circuit (seventh gate driving transistor q7 & eighth gate driving transistor q8) [fig. 5], a pull- up sub-circuit (second gate driving transistor q2) [fig. 5], an output control sub-circuit (third gate driving transistor q3) [fig. 5], and an output sub-circuit (first gate driving transistor q1) [fig. 5]; 
the input sub-circuit (fifth gate driving transistor q5) [fig. 5] is connected to a signal input terminal (gate signal input terminal Qin) [fig. 5], a first node (a first node between fifth gate driving transistor q5, seventh gate driving transistor q7, & third gate driving transistor q3) [fig. 5], and a second clock signal terminal (second clock signal input terminal ckq2) [fig. 5]; 
the input sub-circuit is configured to output a voltage of the signal input terminal to the first node under control of a voltage of the second clock signal terminal [fig. 5]; 
the pull-down sub-circuit (fourth gate driving transistor q4) [fig. 5] is connected to a first voltage terminal (second power signal input terminal vq2) [fig. 5], a second node (a second node between fourth gate driving transistor q4, gate of eighth gate driving transistor q8, & gate of second gate driving transistor q2) [fig. 5], and the second clock signal terminal (second clock signal input terminal ckq2) [fig. 5]; 
the pull-down sub-circuit is configured to output a voltage of the first voltage terminal to the second node under control of the voltage of the second clock signal terminal [fig. 5]; 

the pull-up control sub-circuit is configured to output a voltage of the second voltage terminal to the first node under control of voltages of the first clock signal terminal and the second node [fig. 5]; 
the pull-up sub-circuit (second gate driving transistor q2) [fig. 5] is connected to the second node (the second node between fourth gate driving transistor q4, gate of eighth gate driving transistor q8, & gate of second gate driving transistor q2) [fig. 5], the second voltage terminal (first power signal input terminal vq1) [fig. 5], and a signal output terminal (output terminal qout) [fig. 5]; 
the pull-up sub-circuit is configured to output the voltage of the second voltage terminal to the signal output terminal under control of the voltage of the second node [fig. 5]; 
the output control sub-circuit (third gate driving transistor q3) [fig. 5] is connected to the first node (the first node between fifth gate driving transistor q5, seventh gate driving transistor q7, & third gate driving transistor q3) [fig. 5], the first voltage terminal second power signal input terminal vq2) [fig. 5], and the output sub-circuit (first gate driving transistor q1) [fig. 5]; 
the output control sub-circuit is configured to control an on-off between the output sub-circuit and the first node through the voltage of the first voltage terminal [fig. 5]; 
the output sub-circuit (first gate driving transistor q1) [fig. 5] is connected to the first clock signal terminal (first clock signal input terminal CKQ1) [fig. 5] and the signal output terminal (output terminal qout) [fig. 5]; 
the output sub-circuit is configured to output a voltage of the first clock signal terminal to the signal output terminal under control of a voltage of the first node when the output control sub-circuit is turned on [fig. 5].
As to claim 16, Gao discloses the array substrate according to claim 15, wherein in the active GOA unit, at least part of transistors in the input sub-circuit and/or at least part of transistors in the pull-
in at least one dummy GOA unit, at least one of signal transmission paths coupled to at least one transistor that corresponds to the at least part of transistors in the input sub-circuit and/or the at least part of transistors in the pull-down sub-circuit and is located in the second region of the dummy GOA unit is disconnected (the second region defined by a upper right corner quadrant that is above second power line v2 & to the right of an imaginary middle line of gate driving unit, with fifth gate driving transistor q5 [input sub-circuit] & fourth gate driving transistor q4 [pull-down sub-circuit]) [figs. 2-3, 6, 9, 10, & 12-13 & para. 35-37].
As to claim 17, Gao discloses the array substrate according to claim 16, wherein the second region of the dummy GOA unit is closer to the outer edge of the peripheral area than the first region of the dummy GOA unit (virtual driving unit d with second region defined by a upper right corner quadrant that is above second power line v2 & to the right of an imaginary middle line of gate driving unit, would be close to outer edge of peripheral region 102) [figs. 2-3 & 13 & para. 35-37].
As to claim 18, Gao discloses the array substrate according to claim 16, wherein the pull-up control sub-circuit includes a first control unit (eight gate driving transistor q8) [fig. 5] and a second control unit (seventh gate driving transistor q7) [fig. 5]; 
the first control unit is connected to the second node, the second voltage terminal, and the second control unit (eight gate driving transistor q8) [fig. 5]; 
the second control unit is further connected to the first node and the first clock signal terminal (seventh gate driving transistor q7) [fig. 5];
in the active GOA unit, at least part of transistors in the first control unit and/or at least part of transistors in the second control unit are located in a second region of the active GOA unit [figs. 2-3, 5, & 
in at least one dummy GOA unit, at least one of signal transmission paths coupled to at least one transistor that corresponds to the at least part of transistors in the first control unit and/or the at least part of transistors in the second control unit and is located in the second region of the dummy GOA unit is disconnected [figs. 2-3, 5-6, & 13 & para. 35-37].
As to claim 19, Gao discloses the array substrate according to claim 1, wherein each of the active GOA unit and the at least one dummy GOA unit includes an input sub-circuit (fifth gate driving transistor q5) [figs. 5-6 & para. 35-37], a pull- down sub-circuit (fourth gate driving transistor q4) [figs. 5-6 & para. 35-37], a pull-up control sub-circuit (seventh gate driving transistor q7 & eighth gate driving transistor q8) [figs. 5-6 & para. 35-37], a pull-up sub-circuit (second gate driving transistor q2) [figs. 5-6 & para. 35-37], an output control sub-circuit (third gate driving transistor q3) [figs. 5-6 & para. 35-37], and an output sub-circuit (first gate driving transistor q1) [figs. 5-6 & para. 35-37]; 
the input sub-circuit (fifth gate driving transistor q5) [fig. 5] is connected to a signal input terminal (gate signal input terminal Qin) [fig. 5], a first node (a first node between fifth gate driving transistor q5, seventh gate driving transistor q7, & third gate driving transistor q3) [fig. 5], and a second clock signal terminal (second clock signal input terminal ckq2) [fig. 5]; 
the input sub-circuit is configured to output a voltage of the signal input terminal to the first node under control of a voltage of the second clock signal terminal [fig. 5];
the pull-down sub-circuit (fourth gate driving transistor q4) [fig. 5] is connected to a first voltage terminal (second power signal input terminal vq2) [fig. 5], a second node (a second node between fourth gate driving transistor q4, gate of eighth gate driving transistor q8, & gate of second gate driving transistor q2) [fig. 5], and the second clock signal terminal (second clock signal input terminal ckq2) [fig. 5]; 
the pull-down sub-circuit is configured to output a voltage of the first voltage terminal to the second node under control of the voltage of the second clock signal terminal [fig. 5]; 
the pull-up control sub-circuit (seventh gate driving transistor q7 & eighth gate driving transistor q8) [fig. 5] is connected to a first clock signal terminal (first clock signal input terminal CKQ1) [fig. 5], the first node (the first node between fifth gate driving transistor q5, seventh gate driving transistor q7, & third 
the pull-up control sub-circuit is configured to output a voltage of the second voltage terminal to the first node under control of voltages of the first clock signal terminal and the second node [fig. 5]; 
the pull-up sub-circuit (second gate driving transistor q2) [fig. 5] is connected to the second node (the second node between fourth gate driving transistor q4, gate of eighth gate driving transistor q8, & gate of second gate driving transistor q2) [fig. 5], the second voltage terminal (first power signal input terminal vq1) [fig. 5], and a signal output terminal (output terminal qout) [fig. 5]; 
the pull-up sub-circuit is configured to output the voltage of the second voltage terminal to the signal output terminal under control of the voltage of the second node [fig. 5]; 
the output control sub-circuit (third gate driving transistor q3) [fig. 5] is connected to the first node (the first node between fifth gate driving transistor q5, seventh gate driving transistor q7, & third gate driving transistor q3) [fig. 5], the first voltage terminal second power signal input terminal vq2) [fig. 5], and the output sub-circuit (first gate driving transistor q1) [fig. 5]; 
the output control sub-circuit is configured to control an on-off between the output sub-circuit and the first node through the voltage of the first voltage terminal [fig. 5];
the output sub-circuit (first gate driving transistor q1) [fig. 5] is connected to the first clock signal terminal (first clock signal input terminal CKQ1) [fig. 5] and the signal output terminal (output terminal qout) [fig. 5]; 
the output sub-circuit is configured to output a voltage of the first clock signal terminal to the signal output terminal under control of a voltage of the first node when the output control sub-circuit is turned on [fig. 5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Ha et al. (US 20200135764).
As to claim 12, Gao teaches the array substrate according to claim 1 (see above).
Gao does not explicitly teach wherein the at least one gate driving circuit includes two gate driving circuits; and
the two gate driving circuits are located at outer sides of the two first sides and arc sides connected to the two first sides in the peripheral area.
Ha teaches the concept of an array substrate [abstract & fig. 1], wherein at least one gate driving circuit includes two gate driving circuits (first gate driver 110a & second gate driver 110b) [fig. 1 & para. 37]; and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one gate driving circuit of the array substrate of Gao, such that the at least one gate driving circuit includes two gate driving circuits; and the two gate driving circuits are located at outer sides of the two first sides and arc sides connected to the two first sides in the peripheral area, as taught by Ha, to reduce the cost and size of the array substrate of Gao, as taught by Ha [para. 8].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al. 		(US 20180075810).
Jung et al. 		(US 20190318693).
Hyeon et al. 		(US 20190189707).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694